Exhibit 10.1

 

SECOND AMENDMENT TO

CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered into as of
October 21, 2005, among Planar Systems, Inc., an Oregon corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as Agent.

 

RECITALS

 

A. Borrower, Agent and Lenders are parties to that certain Credit Agreement
entered into as of December 16, 2003, as amended by a First Amendment to Credit
Agreement entered into as of December 21, 2004 (the “Credit Agreement”).

 

B. Borrower, Agent and Lenders desire to amend the Credit Agreement as set forth
herein.

 

NOW THEREFORE, the parties agree as follows:

 

AGREEMENT

 

1. Recitals. The Recitals are true.

 

2. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meaning given in the Credit Agreement.

 

3. Amendment to Section 6.12(d) of the Credit Agreement. Section 6.12(d) of the
Credit Agreement is amended in its entirety to read:

 

“(d) EBITDA. Maintain on a consolidated basis EBITDA, after any adjustment for
certain sales and Permitted Acquisitions, all as provided for in the definition
of EBITDA, of not less than $9,000,000 for each period of four fiscal quarters.
This covenant shall be calculated at the end of each fiscal quarter.”

 

4. Amendment to Schedule 2.01 of the Credit Agreement. Schedule 2.01 of the
Credit Agreements is replaced in its entirety by Schedule 2.01 attached hereto.

 

5. Amendment Fee. Borrower shall pay an amendment fee of $10,000 to Agent for
the benefit of Lenders upon execution of this Amendment.

 

6. Release. Borrower hereby releases Agent, Lenders and their officers, agents,
successors and assigns from all claims of every nature known or unknown arising
out of or related to the Loans which exist, or but for the passage of time,
could be asserted, on the date Borrower signs this Amendment.

 

1



--------------------------------------------------------------------------------

7. No Further Amendment, Expenses. Except as expressly modified by this
Amendment, the Credit Agreement and other Loan Documents shall remain unmodified
in full force and effect and the parties hereto ratify their respective
obligations thereunder. Without limiting the foregoing, Borrower expressly
reaffirms and ratifies its obligation to pay or reimburse Agent or Lenders in
connection with the preparation of this Amendment, any other amendment documents
and the closing of the transaction contemplated hereby.

 

8. Effective Date. The foregoing provisions are effective as of September 30,
2005.

 

9. Miscellaneous.

 

(a) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original, and all of which taken together
shall constitute one and the same Amendment, it being understood that the Agent
may rely on a facsimile counterpart signature page hereof for purpose of
determining whether a party hereto has executed a counterpart hereof.

 

(b) Governing Law. This Amendment and the other agreements provided for herein
and the rights and obligations of the parties hereto and thereto shall be
construed and interpreted in accordance with the laws of the State of Oregon.

 

(c) Certain Agreements Not Enforceable. UNDER OREGON LAW, MOST AGREEMENTS,
PROMISES AND COMMITMENTS MADE BY THE LENDERS CONCERNING LOANS AND OTHER CREDIT
EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED
SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION,
AND BE SIGNED BY THE LENDERS TO BE ENFORCEABLE.

 

EXECUTED AND DELIVERED by the duly authorized officers of the parties as of the
date first above written.

 

BORROWER:

   PLANAR SYSTEMS, INC.      By:  

/s/    Steve Buhaly

    

Name: Steve Buhaly

 

Title: CFO

 

2



--------------------------------------------------------------------------------

LENDERS:   BANK OF AMERICA, N.A., as a Lender    

By:

 

/s/    Eric Eidler

   

Name: Eric Eidler

 

Title: SVP

AGENT:   BANK OF AMERICA, N.A., as Agent    

By:

 

/s/    Eric Eidler

   

Name: Eric Eidler

 

Title: SVP

 

3



--------------------------------------------------------------------------------

The following Guarantors which have guaranteed the obligations of Borrower to
Lenders hereby consent to the foregoing Amendment, and reaffirm the Guaranties.

 

GUARANTORS:   DOME IMAGING SYSTEMS, INC., a Delaware corporation    

By:

 

/s/    Steve Buhaly

   

Its:

       

PLANAR CHINA, LLC, an Oregon limited liability company

   

By:

 

/s/    Steve Buhaly

   

Its:

       

PLANAR TAIWAN, LLC, an Oregon limited liability company

   

By:

 

/s/    Steve Buhaly

   

Its:

   

 

4